
	
		II
		111th CONGRESS
		2d Session
		S. 3850
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Reid (for
			 Mrs. Lincoln) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Toxic Substances Control Act to clarify the
		  jurisdiction of the Environmental Protection Agency with respect to certain
		  sporting good articles, and to exempt those articles from a definition under
		  that Act. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hunting, Fishing and Recreational
			 Shooting Protection Act.
		2.Modification of
			 definitionSection 3(2)(B) of
			 the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—
			(1)by striking
			 (B) Such term does not include— and inserting the
			 following:
				
					(B)ExclusionsThe
				term chemical substance does not
				include—
					;
			(2)in clauses (i)
			 through (iv), by striking the commas at the end of the clauses and inserting
			 semicolons;
			(3)by striking
			 clause (v) and inserting the following:
				
					(v)(I)any article the sale of
				which is subject to, or eligible to be subject to, the tax imposed by section
				4181 of the Internal Revenue Code of 1986, and any separate component of such
				an article (including shells, cartridges, and ammunition); or
						(II)any substance that is manufactured,
				processed, or distributed in commerce for use in any article or separate
				component described in subclause (I) (as determined without regard to any
				exemption from the tax imposed by section 4181 of the Internal Revenue Code of
				1986 under section 4182, section 4221, or any other provision of that
				Code);
						;
			(4)in clause (vi),
			 by striking the period at the end and inserting ; or;
			(5)by inserting
			 after clause (vi) the following:
				
					(vii)(I)any article the sale of
				which is subject to, or eligible to be subject to, the tax imposed by section
				4161 of the Internal Revenue Code of 1986, and any separate component of such
				an article; or
						(II)any substance that is manufactured,
				processed, or distributed in commerce for use in any article or separate
				component described in subclause (I).
						;
				and
			(6)in the matter
			 following clause (vii) (as added by paragraph (5)), by striking The term
			 food as used in clause (vi) of this subparagraph includes
			 and inserting the following:
				
					(C)Related
				definitionFor purposes of clause (vi) of subparagraph (B), the
				term food
				includes
					.
			
